PER CURIAM.
This is a petition for a writ of certiorari brought by Metropolitan Dade County which seeks review of a circuit court order awarding attorney’s fees to the respondent Lane Abraham for representing a parent before this court on appeal from an adverse order entered in a juvenile dependency proceeding.
Without reaching any of the issues raised by Metropolitan Dade County in its petition, we quash the order under review for being prematurely entered. The appeal in which Mr. Abraham is representing the aforesaid parent is still pending before this court and no final decision has been rendered in the case. It is elementary that no right to attorney’s fees on appeal accrues until the appellate court renders a decision in the subject appeal. See Gieseke v. Gieseke, 499 So.2d 839, 839 (Fla. 4th DCA 1986); DiTeodoro v. Lazy Dolphin Dev. Co., 432 So.2d 625, 626 (Fla. 3d DCA 1983); Mullins v. Mullins, 342 So.2d 83, 84 (Fla. 4th DCA 1976).
This decision, however, shall be without prejudice to the respondent Lane Abraham applying to the circuit court below for appellate attorney’s fees at any time after this court renders a final decision in the above-stated appeal. We express no views, however, as to Mr. Abraham’s entitlement to such attorney’s fees, nor as to the amount of such fees, if awardable.
The petition for a writ of certiorari is granted, and the order under review is quashed.